McLaughlin, J. (dissenting):
In case of the principal’s default, the bond expressly provided that notice thereof was to be given to the surety company within forty-eight hours after knowledge came to the owner. It also provided the place where, and the manner in which such notice was to be given. It was to be by registered letter mailed to the surety company at its principal office in Chicago, HI. It was not so given within the time specified. The surety company had a right to contract when, where and in what manner the notice Should be given, and to hold that a notice given in a different way and at a different place is sufficient, is, in effect, to make a new contract for the parties.
I am unable to concur in the opinion of Mr. Justice Scott that a notice given to the surety company’s branch office in New York city is equivalent to a notice given in the manner provided in the contract, addressed to the general office in Chicago. I think the judgment is right and should be affirmed, with costs.
Dowling, J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.